Case 1:15-cr-00252-PKC-RML Document 1087 Filed 11/26/18 Page 1 of 1 PageID #: 17240




                                                                                November 26, 2018

      BY ECF

      The Honorable Pamela K. Chen
      United States District Judge
      Eastern District of New York
      225 Cadman Plaza East
      Brooklyn, New York 11201

                     Re:    United States v. Brayan Jiménez, 15 Crim. 252 (PKC)

      Dear Judge Chen:

              We represent Brayan Jiménez. We write to make a correction to the letter we
      filed today requesting a temporary modification of Mr. Jiménez’s travel restrictions.
      Instead of requesting that Mr. Jiménez be permitted to travel to Orlando today and return
      to Miami on Thursday, November 29, 2018, we respectfully request that Mr. Jiménez be
      permitted to stay in Orlando on Thursday and return to Miami on Friday, November 30,
      2018 and be allowed to stay out until midnight on the night of November 29, 2018. We
      have advised Pre-Trial Services and the government of our request. Pre-trial Services
      and the government have advised that they have no objection.

             We appreciate the Court’s consideration.

                                                                      Respectfully submitted,


                                                                      /s/
                                                                      Justine A. Harris

      cc:    All counsel of record (by ECF)
             U.S. Pre-Trial Services Officers Jeanine Quijije and Anna Lee (by email)




                                   90 Broad Street | 23rd Floor | New York, NY 10004
                             www.shertremonte.com | tel. 212.202.2600 | fax. 212.202.4156
